Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 4, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158302(61)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MEEMIC INSURANCE COMPANY,                                                                            Richard H. Bernstein
           Plaintiff/Counterdefendant-                                                                 Elizabeth T. Clement
           Appellant,                                                                                  Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158302
  v                                                                 COA: 337728
                                                                    Berrien CC: 2014-000260-CK
  LOUISE M. FORTSON and RICHARD A.
  FORTSON, Individually and as Conservator
  for JUSTIN FORTSON,
              Defendants/Counterplaintiffs-
              Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of the Insurance Alliance of Michigan to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on October 3, 2019,
  is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 4, 2019

                                                                               Clerk